Citation Nr: 1535047	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-21 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Legal entitlement to VA death benefits, including death pension, accrued benefits, dependency and indemnity compensation, and special monthly pension.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The record shows that the appellant's spouse served in the Army from June 1972 to August 1973.  His character of discharge for this period of service was under other than honorable conditions.   He passed away in March 2008, and the appellant is seeking death benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction of this matter was subsequently transferred to the VA Regional Office (RO) in Nashville, Tennessee.

At the appellant's request, a hearing before the Board was scheduled in July 2015.  The appellant failed to report for the hearing, and no request to reschedule the hearing has since been received.  Accordingly, the Board shall consider the hearing request withdrawn.


FINDINGS OF FACT

1.  The appellant's spouse served in the Army from June 1972 to August 1973.  His discharge for this period of service was under other than honorable conditions.

2.  The misconduct committed by the appellant's spouse leading to his discharge under other than honorable conditions was willful and persistent, commenced before the expiration of his initial obligated period of service, and was not a minor offense offset by otherwise honest, faithful, and meritorious service.

3.  The evidence does not show, and the appellant does not contend, that her spouse was insane at the time he committed his inservice misconduct.

CONCLUSION OF LAW
 
The criteria for entitlement to VA death benefits, including death pension, accrued benefits, dependency and indemnity compensation, and special monthly pension, is not shown.  38 U.S.C.A. §§ 101, 1310, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA death benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

The appellant contends that she is eligible for VA death benefits based upon her spouse's service in the Army from June 1972 to August 1973.  Dependency and indemnity compensation benefits and death pension benefits, require that the deceased person shall have been a veteran.  38 U.S.C.A. §§ 1310 - 1318, 1542 (West 2014).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met:  (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

Benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).

In addition, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).  The conduct must also be persistent (reoccurring or ongoing) in order to deem a discharge "other than honorable" for VA purposes.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  The appellant does not contend, and the evidence does not reflect, that her spouse was insane at the time of his offenses.

In a February 1979 administrative decision, the RO found that the other than honorable discharge given to the appellant's spouse was due to willful and persistent misconduct during his service, and that his discharge is considered to be issued under dishonorable conditions for VA purposes.  As stated in the decision: 

The records show that on December 15, 1972, he failed to report to his appointed place of duty at the prescribed time; April 19, 1973, he was disrespectful in language to his superior officers; April 24, 1973, did unlawfully strike a fellow serviceman in the face with his fist; May 23, 1973, was found smoking Marijuana in the latrine and was charged with wrongful use and possession of a controlled substance; June 9, 1973, was charged with assaulting a fellow serviceman and taking $2.00 in money from him.

The decision also noted that the appellant's spouse was facing a Special Court Martial for theft, assault, and the use of marijuana; and that there was no evidence to show that he was insane at the time he committed these offenses.  Therefore, as explained by the decision, the discharge of the appellant's spouse was considered to be under dishonorable conditions for VA purposes.  He was notified of the decision that same month, and was further notified that the decision had the effect of precluding entitlement to gratuitous VA benefits for your dependents and survivors.

Under applicable law, VA compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  However, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Accordingly, the appellant's claim, based solely upon the service of her spouse from June 1972 to August 1973, must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Legal entitlement to VA death pension, accrued benefits, dependency and indemnity compensation, and special monthly pension, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


